t c no united_states tax_court charles d martin and laura j martin petitioners v commissioner of internal revenue respondent docket no filed date ps owned a farm renting a portion of the land to wholly owned s_corporation c c contracted with unrelated entity s to raise chickens according to s’ exacting specifications ps followed s’ specific instructions to build structures designed only to raise s’ chickens c paid ps wages for their labor and rent for_the_use_of the farm and structures r asserts that the rent is subject_to self- employment_tax pursuant to sec_1402 held the facts of the instant case are not materially dis- tinguishable from the facts of mcnamara v commissioner tcmemo_1999_333 rev’d 236_f3d_410 8th cir the u s court_of_appeals for the eighth circuit in mcnamara also reversed hennen v commissioner tcmemo_1999_306 and bot v commissioner tcmemo_1999_256 in the light of the reversals by the court_of_appeals for the eighth circuit the court reconsiders its holdings held further ps established that the rent received was at or below fair_market_value r failed to show a sufficient nexus between the rental income and petitioners’ obligations to participate in the production or management_of_the_production of agricultural com- modities therefore the rent ps received pursuant to the lease is not includible in their net self-employment_income to the extent mcnamara v commissioner tcmemo_1999_333 hennen v commissioner tcmemo_1999_306 and bot v commissioner tcmemo_1999_256 are inconsistent with this holding they are not followed charles d martin and laura j martin pro_se lewis a booth ii for respondent paris judge the internal_revenue_service irs or respondent determined deficiencies in petitioners’ and federal_income_tax of dollar_figure and dollar_figure respectively the question presented is whether rent payments petitioners received are subject_to self-employment_tax under sec_1402 1unless otherwise indicated all section references are to the internal_revenue_code as in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts the exhibits attached thereto and the exhibit admitted at trial are incorporated by this reference petitioners resided in texas when they timely petitioned this court they were married during the years in issue charles martin holds a degree in agricultural engineering from texas a m university since date mr and mrs martin have owned a farm consisting of more than acres of land various agricultural and horticultural structures and their personal_residence mrs martin performed the farm’s bookkeeping mr martin performed a portion of the physical labor and other management services as necessary in late petitioners began constructing the first of eight poultry houses in which they would raise young chickens designated as broilers the poultry houses were built in accordance with detailed specifications provided by sanderson farms inc sanderson farms --a fortune company and the third 2during and mr martin spent most of the year away from the farm performing consulting services 3these houses were specifically designed and built to raise broilers webster’s third new international dictionary unabridged defines broiler as a chicken or other bird fit for broiling esp a young chicken weighing up to pounds dressed largest poultry producer in the united_states the poultry houses were substantial in size as each offered over big_number square feet of usable space petitioners also installed specialized equipment for the broilers including heating and air conditioning among numerous other improvements the costs of these improvements to petitioners’ farm totaled more than dollar_figure million in petitioners entered into a broiler production agreement bpa with sanderson farms this 15-year agreement contained extensive instructions and requirements for petitioners as the growers of broilers in essence sanderson farms would deliver to petitioners a flock of broilers--along with the daily necessary proprietary blend of feed for the birds--and days later it would return to pick them up the process would be repeated four or five more times each year over the course of those 49-day cycles petitioners were responsible for the care of each flock of broilers using good poultry husbandry practices in carrying out sanderson farms’ detailed instructions petitioners were allowed to hire additional laborers or employees however petitioners’ discretion ended there not only did sanderson farms retain ownership of the broilers but it also retained ownership of all feed consumed or unconsumed by the flock sanderson farm sec_4although mr martin performed consulting work away from the farm during and the bpa obligations were fulfilled without exception required the broilers to be cared for according to the standards of its proprietary broiler growing program and its employees checked on the broilers daily throughout the 49-day cycle this program restricted the diet of the broilers to the proprietary blend of feed delivered to each poultry house and other items necessary for their health and wellbeing it also required prior notice for any deviation from the flock’s engineered diet to be specifically approved by sanderson farms in petitioners obtained an agricultural appraisal of their farm the appraisal not only detailed the value of the land and structures but also analyzed the cost of running the broiler operation as an investment and not as active participants on date petitioners organized c l farms inc cl farms as an s_corporation using the appraisal as a guide for the cost of labor and management services and incorporating information gathered from other broiler growers petitioners entered into oral employee agreements with cl farms and set their salaries at amounts consistent with those of other growers mrs martin would provide bookkeeping services to the corporation and mr martin 5the court takes judicial_notice of this date which is found in the records of the texas secretary of state see fed r evid 6the appraisal suggests that the cost of labor and management to run petitioners’ farm is approximately dollar_figure per year along with any hired laborers or employees would provide the requisite labor and management services in date sanderson farms approved petitioners’ assignment of the remainder of their bpa to cl farms like petitioners’ bpa cl farms’ bpa anticipated relying on employees to meet the requirements of good poultry husbandry and the sanderson farms broiler growing program cl farms rather than petitioners would be responsible as the grower nothing in the bpa required petitioners to personally perform the duties of grower sanderson farms retained title to the broilers and proprietary feed and--in addition to daily check-ins--was willing and able to take over utility payments or the day-to-day care of a flock if cl farms failed to perform its duties on date petitioners entered into a five-year lease agreement with cl farms by which cl farms would rent from petitioners their farm excluding their residence access to the residence and acres structures big_number square feet of poultry houses and equipment over the course of the 7mr martin signed the corporate signature page personally guaranteeing the growing obligations of cl farms mrs martin did not 8cl farms used approximately acres of land surrounding the broiler houses in conjunction with its bpa the rest of the farm was actively used for grazing and other cattle-related activity the amount of revenue generated by this continued five-year lease cl farms agreed to pay rent of dollar_figure million to petitioners the agreement required cl farms to remit each rent payment irrespective of whether it had fulfilled its requirements as grower to sanderson farms or received sufficient income this amount represented fair market rent and was consistent with amounts paid_by other sanderson farm growers for_the_use_of similar premises for and cl farms fulfilled its duties under the lease making all of the necessary rent payments to petitioners which petitioners reported as rental income excludable from self-employment_income at no point during the years in issue did petitioners believe that they were--nor were they actually--obligated or compelled to perform farm-related activities as a condition to cl farms’ obligation pursuant to the lease to pay rent to petitioners for and cl farms also fulfilled its duties as grower to sanderson farms petitioners were similarly not obligated to perform farm-related activities in cl farms’ production of agricultural commodities although petitioners materially participated in the broiler production activity cl farms consistently hired numerous laborers to continued other activity during the years in issue was not insignificant representing of cl farms’ income for each of the years in issue 9this amount was paid in installments following sanderson farms’ payment for each grown flock of broilers it was structured in that way to accommodate cl farms’ operational cashflow requirements clean and reset the houses between flocks cl farms also hired professional and legal counsel in conjunction with the farm’s management for and cl farms paid for labor employee_benefits and professional services dollar_figure and dollar_figure respectively petitioners jointly filed form sec_1040 u s individual_income_tax_return for and reporting rental income from cl farms of dollar_figure and dollar_figure respectively the irs determined that these amounts were subject_to self-employment_tax because they constituted net_earnings_from_self-employment under sec_1402 petitioners timely sought redetermination of the resulting deficiencies in this court opinion the sole issue in this case is whether the rent payments petitioners received are subject_to self-employment_tax under sec_1401 and sec_1402 for the years in issue sec_1401 imposes a tax upon self-employment_income sec_1402 provides instructions for calculating the amount as relevant to this case sec_1402 provides sec_1402 net_earnings_from_self-employment --the term net_earnings_from_self-employment means the gross_income derived by an individual from any trade_or_business carried on by such individual less the deductions allowed by this subtitle except that in computing such gross_income and deductions there shall be excluded rentals from real_estate and from personal_property leased with the real_estate except that the preceding provisions of this paragraph shall not apply to any income derived by the owner or tenant of land if a such income is derived under an arrangement between the owner or tenant and another individual which provides that such other individual shall produce agricultural or horticultural commodities including poultry on such land and that there shall be material_participation by the owner or tenant as determined without regard to any activities of an agent of such owner or tenant in the production or management_of_the_production of such agricultural or horticultural commodities and b there is material_participation by the owner or tenant as determined without regard to any activities of an agent of such owner or tenant with respect to any such agricultural or horticultural commodity respondent contends that the rent payments petitioners received are subject_to self-employment_tax because taking into account all the facts and circumstances there existed an arrangement between petitioners and both cl farms and sanderson farms that required petitioners to materially participate in the production of agricultural commodities on their farm conversely petitioners contend that the rent payments are not subject_to self-employment_tax for two reasons first the rent payments were consistent with market rates and there was no nexus between the lease and either the bpa or the employment agreements second their material_participation was not required by either cl farms’ bpa or their oral employment agreements with cl farms i mcnamara v commissioner the parties base their arguments primarily on mcnamara v commissioner mcnamara i tcmemo_1999_333 rev’d 236_f3d_410 8th cir where this court held--in virtually identical circumstances--that rental income from a wholly owned corporation was received pursuant to an arrangement between the parties to produce agricultural commodities on the farm within the meaning of sec_1402 and on 236_f3d_410 8th cir rev’g tcmemo_1999_333 and rev’g hennen v commissioner tcmemo_1999_306 and rev’g bot v commissioner tcmemo_1999_256 where the u s court_of_appeals for the eighth circuit reversed this court on the grounds that there was no nexus between the rental agreement and any arrangement requiring the taxpayers’ material participationdollar_figure the mcnamaras owned and operated their farm as a joint_venture for a time until they incorporated the farm under the name mcnamara farms mcnamara i 10the u s court_of_appeals for the eighth circuit consolidated with mcnamara i two other cases hennen v commissioner tcmemo_1999_306 and bot v commissioner tcmemo_1999_256 although this court’s discussion is generally directed towards the mcnamara cases the analysis and conclusions also apply to both bot and hennen slip op pincite pursuant to a written lease mcnamara farms paid the mcnamaras a varying amount of rent each year the land was used to produce agricultural commodities id slip op pincite the mcnamaras entered into employment agreements with mcnamara farms id pincite mr mcnamara would serve as general manager responsible for field work marketing security employee management and other usual and customary duties required by the agricultural production operation of mcnamara farms id mrs mcnamara would provide bookkeeping services as well as prepare meals for the farm’s employees do field work and perform such other usual and customary duties as might be delegated by the employer from time to time id pincite in essence these agreements provided that the mcnamaras would continue to perform their then-current duties id pincite the mcnamaras reported their rental income but they did not report it as subject_to self-employment_tax id pincite the commissioner determined that the payments were properly includible in their net_earnings_from_self-employment under sec_1402 id the mcnamaras contested this determination and in mcnamara i this court held in the commissioner’s favor looking beyond the terms of the lease to the mcnamaras’ obligations within the overall scheme of their farming operation id pincite in arriving at this conclusion the court took into account all the facts and circumstances and applied a broad interpretation of arrangement noting that where used in the internal_revenue_code the word arrangement refers to some general relationship or overall understanding between or among parties in connection with a specific activity or situation generally it is not limited only to contractual relationships or used in a way that suggests that its terms and conditions must be included in a single agreement contractual or otherwise congress obviously recognized a distinction between a contract and the broader concept of an arrangement as is evident from those sections of the internal_revenue_code that make reference to both id pincite quoting mizell v commissioner t c memo the court found that the arrangement between the mcnamaras and mcnamara farms provided or contemplated that the mcnamaras materially participate in the production of agricultural commodities on the farmland id pincite the court further ruled that both the mcnamaras had pursuant to that arrangement materially participated in agricultural production and concluded that the rental income was therefore farm rental income subject_to taxation as self-employment earnings see id pincite the u s court_of_appeals for the eighth circuit reversed holding that despite the existence of a separate employment agreement requiring the taxpayers’ material participation--and despite their actual material participation--a rental agreement may stand on its own in certain circumstances mcnamara ii f 3d pincite in arriving at this conclusion the court_of_appeals noted the mcnamaras’ uncontradicted testimony that the rents in question were consistent with market rates for agricultural land and held that r ents that are consistent with market rates very strongly suggest that the rental arrangement stands on its own as an independent transaction and cannot be said to be part of an ‘arrangement’ for participation in agricultural production id pincite the case was remanded to provide the commissioner an opportunity to prove that there existed a nexus between the rents received by the mcnamaras and the ‘arrangement’ that requires the landlords’ material_participation id on remand the mcnamaras and the commissioner submitted supplemental briefing after careful consideration an order and decision was entered finding that the rents in question were at or below fair_market_value and accordingly there were no deficiencies in the mcnamaras’ federal_income_tax for the years in issue mcnamara v commissioner t c dkt no date dollar_figure respondent has not argued that the instant case is distinguishable from mcnamara i instead his argument is based solely upon this court’s following it sec_11substantially similar orders were entered in bot v commissioner t c dkt no date and hennen v commissioner t c dkt no date earlier analysis and holdings in mcnamara i bot and hennendollar_figure petitioners however argue that mcnamara ii was correctly decided and urge this court to adopt the approach used by the court_of_appeals in analyzing their situation upon reconsideration of this court’s opinion in mcnamara i and its reversal by the court_of_appeals this court concludes that it did not give sufficient consideration to the requirement of sec_1402 that the rent in question be derived under an arrangement requiring the landlord’s material_participation in other words there was insufficient consideration given to the nexus between the rents received by the taxpayers and the ‘arrangement’ that requires the landlords’ material_participation mcnamara ii f 3d pincite this issue will be reviewed accordingly in the context of the instant case and the parties’ contentions will be examined taking into account the burden_of_proof 12this court has twice followed the court of appeals’ decision in mcnamara ii see johnson v commissioner tcmemo_2004_56 applying the nexus test and finding that the rent in question was not subject_to self-employment_tax solvie v commissioner tcmemo_2004_55 applying the nexus test and finding that the rent in question was subject_to self-employment_tax each of these cases however was properly appealable in the eighth circuit thus in following mcnamara ii the court cited 54_tc_742 holding that this court would follow a court_of_appeals opinion which is squarely on point where appeal from the decision would lie to that court_of_appeals and that court alone aff’d 445_f2d_985 10th cir the instant case however is properly appealable to the u s court_of_appeals for the fifth circuit this court is therefore not bound by mcnamara ii and may decide whether to follow the analysis of the u s court_of_appeals for the eighth circuit which rests upon petitioners see rule a petitioners do not contend--nor does the court find--that the burden_of_proof shifts to respondent under sec_7491 as to any issue of fact respondent’s determinations are presumed to be correct petitioners must prove them erroneous in order to rebut the presumption and satisfy their burden_of_proof see id 290_us_111 ii social_security and self-employment in reexamining this court’s earlier analysis it is best to understand the intent behind sec_1402 to do so it is helpful to examine the history of the social_security provisions in title of the united_states_code which have identical counterparts in title_26 these sets of statutes are often viewed in_pari_materia see eg ramsay v commissioner tcmemo_1983_590 and should be construed to promote a symmetrical parallel between the social_security eligibility provisions for self-employed persons and the corresponding income_tax provisions for taxing self-employed persons for social_security purposes 60_tc_829 self-employed individuals were first brought under the old age and survivors insurance program program in social_security act amendments of ssa ch sec_104 sec_64 stat pincite adding what is presently u s c sec_411 id sec a stat pincite adding what is presently sec_1402 in doing so congress deemed these individuals entitled to benefits and the incidence of the self-employment_tax based upon the receipt of income from labor which old age death or disability would interrupt and not upon the receipt of income from the investment of capital which these events would presumably not affect 347_f2d_159 9th cir self-employed farmers however were excluded from coverage and self-employment taxation this exclusion was accomplished by excepting from net_earnings_from_self-employment income derived by a self- employed individual from a business which if carried on by employees would constitute agricultural_labor ssa sec_104 a in the exception was removed from each provision bringing self- employed farmers under the protection of the program congress was careful however to continue to exclude from net self-employment_income any amounts received as rentals from real_estate and from personal_property leased with the real_estate regardless of the method of payment social_security act amendments of ch sec_101 a stat pincite these provisions were amended again in to broaden coverage to include farm owners or farm tenants if there was a material_participation by the owner or tenant in the production or the management_of_the_production of agricultural commodities social_security act amendments of ch sec_104 e stat pincite in the u s court_of_appeals for the fifth circuit in 283_f2d_882 5th cir commented on this revision noting that i t was to be sure stated somewhat awkwardly by an exception to an exclusion but we regard this as of no moment and treat it as another instance of congressional english as congress weaves and rips the penelopean tax garment to meet the undulating underlying changes in legislative policy citations omitted in any event the amendment was intended to bring a new and major group of individuals under the program id pincite coverage of the program should be as nearly universal as is practicable modifications would be made in the coverage requirements for farmers and farm workers to take into account the practical problems that have arisen since they were brought into the program by the amendments changes would be made in the provisions on insured status and benefit computations to give the newly covered groups equitable treatment as compared with those brought in earlier senate calendar no 84th cong 2d sess rpt p id n this amendment show ed a benevolent intent to protect citizens whose income diminishes or is wiped away because of old age or disability and on the other hand to exclude income which continues in spite of old age or disability such as the fruits of someone else’s labor 333_f2d_29 5th cir courts have accordingly interpreted this intent to be that these provisions should be applied to exclude only payments for use of space and by implication such services as are required to maintain the space in condition for occupancy delno f 2d pincite however when the tenant’s payment includes compensation_for substantial additional services--and when the compensation_for those services constitutes a material part of the payment--the rent consists partially of income attributable to the performance of labor not incidental to the realization of return from passive investment id in these circumstances the entire payment is included in net_earnings_from_self-employment id the issue of separating return of investment from compensation_for services performed has long been identified in fact most self-employed individuals receive income that is a combination of income from labor and invested capital congress chose not to attempt the task of separating one from the other instead u s c sec_411 imposed a ceiling on the total annual net_earnings_from_self-employment that may be included in determining eligibility for benefits see also sec_1402 this ceiling served to circumvent the income distortion that might otherwise result social_security hearings on h_r before the h_r comm on ways and means 81st cong in the early 1960s several courts of appeals found that material_participation could be attributed to an individual through the efforts of an employee or agent see eg 288_f2d_61 4th cir holding that the activities of a bank as agent for the owner in management of the owner’s farm constituted material_participation by the owner in the production and management of the farm within the social_security act provisions 283_f2d_882 holding that where the landowner through her son as her agent made a material_participation in the production or management of production of cotton and corn her income was self-employment_income subject_to tax and that she was eligible for benefits these provisions were intended to afford coverage to the broadest class of individuals and in congress narrowed the exclusion by broadening the exception for farm-related rental income see act of date pub_l_no sec a and b stat pincite adding as determined without regard to any activities of an agent of such owner or tenant after material_participation by the owner or tenant each place it appeared in u s c sec_411 and sec_1402 respectively it is this version of sec_1402 that applies to petitioners in this case iii self-employment_income a taxpayer’s self-employment_income is subject_to self-employment_tax sec_1401 and b self-employment_tax is assessed and collected as part of the income_tax must be included in computing any income_tax deficiency or overpayment for the applicable tax period and must be taken into account for estimated_tax purposes sec_1401 see also sec_1_1401-1 income_tax regs self-employment_income generally is defined as the net_earnings from self- employment derived by an individual sec_1402 sec_1402 defines net_earnings_from_self-employment as the gross_income derived by an individual from any trade_or_business carried on by such individual less the deductions allowed by this subtitle which are attributable to such trade_or_business see also sec_1_1402_a_-1 income_tax regs the term derived necessitates a nexus between the income and the trade_or_business actually carried on by the taxpayer 353_f3d_595 8th cir involving individuals with the surname bot distinct from those in bot v commissioner t c memo aff’g 118_tc_138 76_tc_441 under this court’s interpretation of the nexus standard income must arise from some income-producing activity of the taxpayer before that income is subject_to self-employment_tax 108_tc_130 sec_1402 generally excludes rental real_estate income from the computation of a taxpayer’s net_earnings_from_self-employment this exclusion however also provides that rent derived by the owner of land is not excluded from the computation of net_earnings_from_self-employment if the income is derived under an arrangement pursuant to which the owner is required to materially participate in the agricultural production and the owner actually materially participates id these self-employment_tax provisions are construed broadly in favor of treating income as earnings from self-employment 95_tc_639 81_tc_830 s rept no 1950_2_cb_302 similarly the rental income exclusion in sec_1402 is to be strictly construed to prevent this exclusion from interfering with the congressional purpose of effecting maximum coverage under the social_security umbrella johnson v commissioner t c pincite a agriculturally related rental income as discussed a taxpayer’s net_earnings_from_self-employment generally exclude rental income sec_1402 however certain agriculturally related rental income is properly included in a taxpayer’s net_earnings from self- employment if two requirements are met id first the rental income must be derived under an arrangement between the owner or tenant and another individual id such an arrangement must specify that the other individual shall produce agricultural commodities on the rented land and the owner or tenant shall materially participate in the production or management_of_the_production of those commodities id the second requirement is that the owner materially participate in that production or management of production id this court in mcnamara i slip op pincite interpreted arrangement broadly finding that although the rental and employment agreements were separate the court would view the taxpayers’ existing obligations within the overall scheme of their farming operations it was this view that allowed the court to conclude that the arrangement between the mcnamaras and mcnamara farms provided or contemplated that the mcnamaras materially participate in the production of agricultural commodities on the farmland id slip op pincite this result was not a novel approach in fact courts have long acknowledged that the income derived by individuals who own and operate their own farms is often partially attributable to income of a rental character see eg delno f 2d pincite henderson f 2d pincite the potential for unfairness of sec_1402 in such situations is apparent the u s court_of_appeals for the eighth circuit however took a different approach in mcnamara ii f 3d pincite the court focused on the derived under requirement finding that the practical effect of the ‘derived under’ language was to require a nexus between the rents received by a taxpayer and the arrangement requiring the landlord’s material_participation the court noted t he mere existence of an arrangement requiring and resulting in material_participation in agricultural production does not automatically transform rents received by the landowner into self- employment income it is only where the payment of those rents comprise part of such arrangement that such rents can be said to derive from the arrangement rents that are consistent with market rates very strongly suggest that the rental arrangement stands on its own as an independent transaction and cannot be said to be part of an arrangement for participation in agricultural production id regardless of a taxpayer’s material_participation if the rental income is shown to be less than or equal to market_value for rent the income is presumed to be unrelated to any employment agreement id at that point the burden of production shifts to the commissioner to show a nexus between the rent and the taxpayer’s obligation to materially participate such a showing would render the lease and employment agreements part and parcel of a larger arrangement id the analysis of mcnamara ii tracks and resolves the issues arising in separating true rental income from wage income in circumstances where farmers receive separate paymentsdollar_figure the test proffered by the u s court_of_appeals for the eighth circuit does not contradict congressional intent rather it supplements existing factors for consideration and serves to implement congressional intent placing farmers in the same position as their urban contemporaries if the rent is at or below market_value and the commissioner can show that the rental agreement has a sufficient nexus with an agreement requiring the taxpayer’s material_participation the first prong of the sec_1402 test is met and congressional intent is protecteddollar_figure if the commissioner cannot show a sufficient nexus however congressional intent is not frustrated because congress provided an avenue by which the court might determine the correct 13this opinion does not endeavor to resolve the more difficult issue of separating rent and wage income in situations involving a single payment 14compare 333_f2d_29 5th cir and 283_f2d_882 5th cir with 315_f2d_727 5th cir amount of net self-employment_income taxpayers are afforded an opportunity to pay the correct amount of tax this serves to place farmers in the same position as their urban contemporaries with respect to rental income that is insufficiently related to their trade_or_business congress’ intent was to afford income protection to taxpayers who might not otherwise be able to provide for themselves in old age the provisions were designed to address wage income lost in old age--not to augment a continuing rental income stream in those circumstances where the two agreements are truly separate and distinct the taxpayer is not in jeopardy of losing his rental income if he is unable to materially participate rather he must only hire someone else to perform those tasks that he was otherwise performing because this court finds the u s court_of_appeals for the eighth circuit’s analysis and reasoning sound the next step is to evaluate the facts of this case in the light of mcnamara ii b application of mcnamara ii each of the requirements in sec_1402 operates independently because the parties stipulated that petitioners materially participated in the production of agricultural commodities on their farm during the years in issue the court will limit its analysis to whether there existed an arrangement sufficient to subject petitioner’s rental income to self-employment_tax with respect to the statute’s first requirement--that income be derived under an arrangement-- sec_1_1402_a_-4 income_tax regs explains in order for rental income received by an owner or tenant of land to be treated as includible farm rental income such income must be derived pursuant to a share-farming or other rental arrangement which contemplates material_participation by the owner or tenant in the production or management of production of agricultural or horticultural commodities such an arrangement may be oral or written but it must impose upon such other person the obligation to produce one or more agricultural or horticultural commodities including poultry on the land of the owner or tenant id subpara the arrangement must also require material_participation by the owner in its contemplation of the owner’s material_participation the arrangement may consider the sum of the participation in connection with the production or the management_of_the_production of agricultural or horticultural commodities id subparas under such circumstances rental income is characterized as includible farm rental income and accordingly considered earnings from self-employment id subpara irrespective of a taxpayer’s material participation--actual required or otherwise15--the taxpayer may establish that the rental agreement stands on its own unrelated to the taxpayer’s farming activity mcnamara ii f 3d pincite if the rental income received was at or below market_value the burden of production then shifts to the commissioner to show a nexus between the rent and the agricultural arrangement requiring the taxpayer to materially participate id such a showing would render the lease and employment agreements part and parcel of a larger arrangement id see also johnson v commissioner tcmemo_2004_56 following mcnamara ii and finding an insufficient nexus solvie v commissioner tcmemo_2004_55 same but finding a sufficient nexus as shown by the evidence the rent payments petitioners received represented fair market rent and were consistent with amounts paid_by other sanderson farms growers for_the_use_of similar premises this is sufficient under 15because the court finds that the rental income is not includible in petitioners’ net self-employment_income because it was consistent with fair market rent and because respondent did not show a nexus between the rent and the arrangement requiring petitioners’ material_participation there is no need to address petitioners’ alternative contention that none of the agreements or contracts actually required their material_participation mcnamara ii to establish that the agreement stands on its own but the court finds that additional facts further support the court’s conclusion petitioners invested a significant amount of money--over dollar_figure million--in the eight big_number square-foot broiler houses and other improvements which were all built according to the exacting specifications of sanderson farms and although the rental agreement covered petitioners’ farm excluding their residence access to the residence and acres structures big_number square feet of poultry houses and equipment cl farms used approximately acres and these single- use structures for purposes of the bpa practically speaking this agreement functions as a return on investment rather than a method of income recharacterization as part of their agricultural appraisal petitioners obtained a detailed analysis of the costs of operating their farm purely as an investment petitioners in turn priced cl farms’ activities including labor and management costs to exceed the appraisal’s projected costs these amounts were not merely remainder payments to petitioners after the rent checks were cashed they were appropriate amounts for cl farms to spend for the services required to operate its broiler houses as well as its grazing and other agricultural activitiesdollar_figure the structuring of these expenses further illustrates the lengths to which petitioners went to operate cl farms as a legitimate business and not as a method to avoid self-employment_tax these facts--supported by petitioners’ testimony documentation and briefing--provide strong evidence that the rental agreement should stand on its own thus the burden of production shifts to respondent to show a nexus between the rents and the agricultural arrangement requiring petitioners’ material_participation this court has previously evaluated the nexus between the rental income and the taxpayer’s production arrangement see eg 118_tc_138 finding value-added payments reported as rental income includible in net self-employment_income where the payments were directly related to the volume of corn acquired and delivered by taxpayers solvie v commissioner tcmemo_2004_55 same when rent payments were tied directly to the number of pigs raised but see johnson v commissioner tcmemo_2004_56 finding an insufficient nexus but despite petitioners’ presentation and the court’s 16although the lease payments were structured to follow each flock cl farms earned only of its annual income through the bpa neither party addressed cl farms’ other agricultural activity so it will not be discussed further previous application of the well-reasoned nexus requirement in solvie and johnson respondent did not brief this issue instead respondent puts all of his proverbial eggs in the mcnamara i basket noting in his brief the commissioner’s nonacquiescence in the court of appeals’ decision citing aod c b xxiii and arguing for the court to interpret arrangement broadly to include any and all contracts related to cl farms without alternative this court must conclude that the rental agreement is separate and distinct from petitioners’ employment obligations and therefore the rental income is not includible in their net self-employment_income iv conclusion using the mcnamara ii analysis the court finds that petitioners’ agriculture-related rental income is not included in their net self-employment_income under sec_1402 petitioners have shown that the rent payments were at or below market_value and respondent failed to show--and the record does not contain sufficient evidence showing--a nexus between the rents and the agricultural arrangement requiring petitioners’ material_participation to reflect the foregoing and the concessions of the parties decision will be entered under rule reviewed by the court marvel foley vasquez gale thornton goeke holmes morrison kerrigan buch and pugh jj agree with this opinion of the court gustafson j dissenting the outcome determined in the opinion of the court is attractive but its reasoning is based on a fair-market safe_harbor that is not warranted by the actual text of sec_1402 as enacted by congress and for that reason i join judge nega’s dissent i write separately to criticize the resulting evidentiary regime that the majority creates ex nihilo the majority adopts the holding of 236_f3d_410 8th cir see op ct pp which it interprets as follows see op ct pp regardless of a taxpayer’s material_participation if the rental income is shown to be less than or equal to market_value for rent the income is presumed to be unrelated to any employment agreement at that point the burden of production shifts to the commissioner to show a nexus between the rent and the taxpayer’s obligation to materially participate emphasis added in fact the mcnamara opinion says nothing about any presum ption nor about the burden of production or any shift therein rather this regime is newly announced today by the tax_court and it is not warranted where an agreement calls for rent payments that exceed what the market would actually bear that excess is evidence that things may not be what they seem and may be evidence that there is an arrangement in which compensation_for labor is being disguised as rent so that self-employment_tax may be improperly avoided on the other hand where an agreement calls for rent payments at fair_market_value so that as an economic matter the rental agreement might plausibly stand on its own i assume along with the majority that the fair-market rent is evidence that the arrangement may not involve disguised compensation_for labor that is the fact of fair-market rent may be relevant to the question of whether for purposes of sec_1402 there is no arrangement linking rent and labor but relevancy should not be equated with sufficiency it is entirely possible as the opinion of the court effectively admits by inviting the irs to offer counter-evidence that notwithstanding the ostensibly reasonable rent a fair- market rental agreement could be part of an arrangement under which the rental agreement is contingent on and is therefore linked to an agreement providing compensation_for labor given that possibility there is nothing in the statute in logic in custom or in common experience that makes the absence of an 1the opinion of the court indiscriminately refers to rent at or below market_value emphasis added but rent below market_value implicates other questions if rent is being underpaid is the recipient seeking to maximize his social_security_benefits by inflating his compensation_for labor or is the bargain rent an inducement to the payor to hire the recipient to perform labor for which he might otherwise not be hired clearly an arrangement under sec_1402 i believe the majority is plainly wrong if as it appears it holds see op ct pp that where the rental income received was at or below market_value it should be presumed that the taxpayer has establish ed that the rental agreement stands on its own emphasis added on the contrary proof that rent is set at a rate below market_value indicates that the rental agreement does not stand on its own arrangement so probable that on the taxpayer’s mere showing of a fair-market rent we necessarily relieve him of the burden of producing additional evidence of such absence unless the commissioner can come forward with some evidence that there is an arrangement--but that is the nature of an evidentiary presumption and the opinion of the court gives no reason for it to show the absence of an arrangement the reasonableness of the rent is only one of the pieces of evidence that a taxpayer might present along with for instance his own or the tenant’s testimony that there is no arrangement there is no reason to select the reasonableness of the rent as a special fact that somehow gives rise to a presumption and shifts the burden of production ashford j agrees with this dissent nega j dissenting the opinion of the court chooses to apply the court_of_appeals for the eighth circuit’s reasoning in mcnamara ii outside the eighth circuit i believe that the plain reading of the statute is inconsistent with the court of appeals’ reading consequently i would not extend its reading to the instant case the relevant internal_revenue_code provision is sec_1402 for the determination of net_earnings_from_self-employment which are generally subject_to self-employment_tax this section provides an exclusion for rentals from real_estate and from personal_property leased with the real_estate together with the deductions attributable thereto unless such rentals are received in the course of a trade_or_business as a real_estate dealer however this exclusion by its terms shall not apply to any income derived by the owner or tenant of land if a such income is derived under an arrangement between the owner or tenant and another individual which provides that such other individual shall produce agricultural or horticultural com- modities including livestock bees poultry and fur-bearing animals and wildlife on such land and that there shall be material participa- tion by the owner or tenant as determined without regard to any activities of an agent of such owner or tenant in the production or the management_of_the_production of such agricultural or horticultural commodities and b there is material_participation by the owner or tenant as determined without regard to any activities of an agent of such owner or tenant with respect to any such agricultural or horticultural commodity id on its face the statute does not provide a special rule for at or below fair market rents had congress wanted to provide such a special rule i see no reason for its absence from the current statute focusing only on the plain wording of the code i do not believe that the court of appeals’ interpretation is the best reading under our caselaw i would still treat mcnamara ii as binding in the circuit in which it was decided see 54_tc_742 aff’d 445_f2d_985 10th cir i would not however expand its application beyond the eighth circuit in mcnamara ii f 3d pincite the court_of_appeals faulted the tax court’s opinion for failing to take into account the nexus between the rents received by taxpayers and the ‘arrangement’ that requires the landlords’ material_participation the court_of_appeals focused on the two words derived under in the statute to enunciate a new standard stating that the mere existence of an arrangement requiring and resulting in material_participation in agricultural production does not automatically transform rents received by the landowner into self- employment income it is only where the payment of those rents comprise part of such an arrangement that such rents can be said to derive from the arrangement rents that are consistent with market rates very strongly sug- gest that the rental arrangement stands on its own as an independent transaction and cannot be said to be part of an arrangement for participation in agricultural production although the commissioner is correct that unlike other provisions in the code sec_1402 contains no explicit safe-harbor provision for fair_market_value transactions we conclude that this is the practical effect of the derived under language id i think that the words derived under are too slender a reed to support such a construction of the tax law i believe the better reading of the statute is that the entire arrangement is what determines the tax consequences for self-employment purposes in that regard i would endorse the jurisprudence in mizell v commissioner tcmemo_1995_571 sec_1402 provides a comprehensive structure for defining net_earnings_from_self-employment we must not forget that there can be other streams of income besides rents in many single transactions to which the other paragraphs of sec_1402 must be applied to reach an accurate determination of an individual’s net_earnings from self- employment a better reading of sec_1402 including the words derived under is that the arrangement as a whole must be the focus instead of what the parties define as falling within two or more income streams in this case payments for personal services and for_the_use_of real_estate and personal_property i will have more to say below about the hazards of relying on the parties to a contract for purposes of characterizing amounts eligible for an exception from self-employment_tax when only one of those parties will have self-employment_tax liability while we will never know exactly what congress intended in regard to this provision it is entirely plausible that congress declined to include such a safe_harbor because it had concerns about the practical limitations of a market rate rental exception from self-employment_tax all taxpayers have an interest in legally seeking to maximize their after-tax profits surely that would include self- employment_tax costs once enough such tax had been paid to ensure coverage for the taxable_year under social_security the facts of this case clearly illustrate that a single transaction between a taxpayer and another individual may result in multiple types of income in this case the contract anticipates at least personal_service_income and income paid for_the_use_of real_estate and personal_property not readily apparent in the facts of the instant case but often involved in other transactions involving the determination of net_earnings_from_self-employment are other types of income such as dividends interest and capital_gains there are examples too numerous to count where the existence of a tax- indifferent party leads to an agreement between two parties to mischaracterize a transaction to provide an unjustified tax result for the non-tax-indifferent party for example if sanderson farms gets the same tax outcome for its payments under a contract with a producer eg petitioners regardless of the proportion of contract payments subject_to self-employment_tax to the producer then sanderson farms may not have any reason to dispute the producer’s characterization of the amount of the contract payments for which the producer is subject_to self- employment_tax further if sanderson farms’ competitors were also tax indifferent and agreed to such a favorable characterization then sanderson farms might be competitively disadvantaged if it did not follow suit indeed both parties to such an arrangement could share in any_tax reduction resulting from the mischaracterization of an amount by slightly reducing the overall contract_price under the arrangement while the record in the instant case does not readily provide an answer to the question whether this transaction had a tax-indifferent party as to petitioner’s self-employment_tax liability that is unimportant what is important is whether one believes that concerns such as this could have led congress to decline to provide a safe_harbor for at or below market rents under sec_1402 again i am not aware of legislative_history either for or against such a notion i would only say that such a concern is compelling justification for the absence of such a statutory safe_harbor and is a compelling argument against the judicially imposed safe_harbor under mcnamara ii gustafson lauber and ashford jj agree with this dissent
